Name: 88/9/EEC: Commission Decision of 11 December 1987 on the multiannual guidance programme for aquaculture and the provision of protected marine areas (1987 to 1991) submitted by Spain pursuant to Council Regulation (EEC) No 4028/86 (Only the Spanish text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  economic policy;  Europe
 Date Published: 1988-01-07

 Avis juridique important|31988D000988/9/EEC: Commission Decision of 11 December 1987 on the multiannual guidance programme for aquaculture and the provision of protected marine areas (1987 to 1991) submitted by Spain pursuant to Council Regulation (EEC) No 4028/86 (Only the Spanish text is authentic) Official Journal L 004 , 07/01/1988 P. 0026 - 0026*****COMMISSION DECISION of 11 December 1987 on the multiannual guidance programme for aquaculture and the provision of protected marine areas (1987 to 1991) submitted by Spain pursuant to Council Regulation (EEC) No 4028/86 (Only the Spanish text is authentic) (88/9/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4028/86 of 18 December 1986 on Community measures to improve and adapt structures in the fisheries and aquaculture sector (1), and in particular Article 4 thereof, Whereas on 29 April 1987 the Spanish Government forwarded to the Commission a multiannual guidance programme for aquaculture and the provision of protected marine areas, hereinafter referred to as 'the programme'; whereas on 18 September 1987 it forwarded the latest additional information concerning the programme; Whereas the aim of the programme is to increase by about 35 % aquaculture production in both sea water and fresh water and to provide protected marine areas; whereas that increase should in particular allow the sector to diversify outside traditional shellfish farming; whereas investments of approximately 200 million ECU are estimated to be necessary for the completion of this programme; Whereas, having regard to the foreseeable trend in fishery resources, the market for fishery and aquaculture products, the measures adopted under the common fisheries policy and the guidelines for the latter, the programme meets the conditions laid down in Article 2 of Regulation (EEC) No 4028/86 and constitutes a suitable framework for Community and national financial aid for the sector concerned; Whereas, however, the complete achievement of the objectives of the programme could suffer from difficulties inherent in the development of new products and in the regular supply of juveniles to fish farms; Whereas the aquaculture sector is developing in a commercial environment, a feature of which is the development of international competition; Whereas the development of the market in Salmondiae could entail the need to adjust the objectives laid down for the production of salmon and trout; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee for the Fishing Industry, HAS ADOPTED THIS DECISION: Article 1 The multiannual guidance programme for aquaculture and the provision of protected marine areas (1987 to 1991), as forwarded by the Spanish Government on 29 April 1987 and as last supplemented on 18 September 1987, is hereby approved subject to the conditions set out in this Decision. Article 2 1. When the programme is implemented, special attention must be given to the technical and health conditions of cultures. 2. Priority must be granted on the implementation of the programme to production of juveniles in line with the planned investments in fish-farming. 3. The objectives of the programme relating to the production of salmon and trout must be reviewed where major changes occur on the market for Salmonidae. Article 3 This Decision is without prejudice to any Community financial aid to individual investment projects. Article 4 This Decesion is addressed to the Kingdom of Spain. Done at Brussels, 11 December 1987. For the Commission AntÃ ³nio CARDOSO E CUNHA Member of the Commission (1) OJ No L 376, 31. 12. 1986, p. 7.